Citation Nr: 1144419	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to July 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case has previously come before the Board.  Most recently, in May 2011, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.

The Veteran was afforded a personal hearing before a Decision Review Officer (DRO) in June 2005.  A transcript of that hearing is contained in the record.


FINDINGS OF FACT

1.  The Veteran does not have pseudofolliculitis barbae.

2.  The Veteran does not have pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for pes planus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Pseudofolliculitis Barbae

The Veteran contends that he has a current skin disability, namely pseudofolliculitis barbae, which developed during basic training in the Marine Corp.  Specifically, he claims that he was required to shave daily even when no hair was noticeable and his daily shaving irritated his skin and caused his skin condition.  He also claims that the condition was worsened during field exercises because he had to continue to shave daily with soap and water only.  The Veteran also reported that he was put on profile during active duty for pseudofolliculitis barbae.  He claims that he was treated for the skin disorder at the U.S. Naval Hospital in Naples, Italy.  See June 2005 DRO hearing transcript.  

Service treatment records are negative for any complaints, treatment or diagnoses for pseudofolliculitis barbae or any other skin disorder during service and there was no evidence of a skin disorder at the time of the Veteran's discharge examination.  The Board notes that there are no records of treatment for the Veteran at the U.S. Naval Hospital in Naples, Italy, and the service department has indicated that there are no additional service treatment records available.  

The pertinent post-service medical evidence of record is limited to VA outpatient treatment records from the VA Medical Centers in Cleveland, Ohio, including the Wade Park campus.  These records show that the Veteran has been diagnosed and treated for several other medical conditions, but they do not show that he has ever been diagnosed with pseudofolliculitis barbae or any other chronic skin disorder.  The Board also notes that on VA examination in May 198, there was no indication of any skin disorder.  There is no other competent medical evidence of record which shows that the Veteran has ever been diagnosed with a skin disorder, to include pseudofolliculitis barbae.

In accordance with the Board's May 2011 remand, the Veteran was scheduled for VA examinations in June, July and August 2011, to determine the etiology of any shaving related disorder, including pseudofolliculitis.  The Veteran failed to appear, without explanation, for the examinations and has not requested that the examinations be rescheduled.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be decided based on the evidence of record.  

The Veteran is competent to report that he had a shaving profile in service and the appearance of his skin.  However, an underlying disability has never been identified.  There are no other findings of an underlying skin disorder in the record.  
In essence, the evidence of a current diagnosis of pseudofolliculitis barbae or any other skin disorder is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In light of the absence of any competent evidence of pseudofolliculitis barbae in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Pes Planus

The Veteran contends that he developed pes planus during basic training in the Marine Corp, and that he was treated for his feet during service at the medical dispensary in Paris Island and at the U.S. Naval Hospital in Naples, Italy.  He also reported that he was treated post-service for his feet at the Huron Road Hospital in Cleveland, Ohio between 1982 and 1983.  See June 2005 DRO hearing transcript.  

Service treatment records are negative for any complaints, treatment or diagnoses for pes planus during service and there was no evidence of pes planus at the time of the Veteran's discharge examination.  As noted above, there are no records of treatment for the Veteran at the U.S. Naval Hospital in Naples, Italy, and the service department has indicated that there are no additional service treatment records available.  

The pertinent post-service medical evidence of record is limited to VA outpatient treatment records from the VA Medical Centers in Cleveland, Ohio, including the Wade Park campus.  These records show that the Veteran has been diagnosed and treated for several other medical conditions, but they do not show that he has ever been diagnosed with pes planus.  In this regard, the Board notes that June 2005 discharge instructions from the Urgent Care Center of the VA Medical Center in Cleveland, Ohio indicate that the Veteran's physician recommended that he follow-up in the podiatry clinic.  However, the records do not indicate that the Veteran had been diagnosed with pes planus or any other chronic foot disability.  The Board also notes that on VA examination in May 1981, there was no indication of any musculoskeletal defects, including defects of the feet.  There is no other competent medical evidence of record which shows that the Veteran has ever been diagnosed with a foot disability, to include pes planus.  As noted above, the Huron Road Hospital has indicated that they do not have records of treatment for the Veteran's feet in 1982 or 1983.

In accordance with the Board's May 2011 remand, the Veteran was scheduled for VA examinations in June, July and August 2011, to determine the etiology of any shaving related disorder, including pseudofolliculitis or flat feet.  The Veteran failed to appear, without explanation, for the examinations and has not requested that the examinations be rescheduled.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be decided based on the evidence of record.  

Pes planus is manifested by symptoms that the Veteran is competent to report.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  By the Veteran's reports, he has had flat feet by his diagnosis since service.  The Veteran is competent to make this diagnosis.  However, the May 1981 VA examination report reflects that there was no abnormality of the feet at a time when the Veteran believed he had flat feet.  As the May 1981 examination was conducted by a competent medical authority, the Board finds that the conclusions of the examiner are of greater probative value than those of the Veteran, and the Veteran's competency to diagnose flat feet is therefore rebutted.  There are no other findings of an underlying foot disability in the record.  The Veteran is competent to report foot symptoms, but, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  
In light of the absence of any competent evidence of a current diagnosis of pes planus, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a statement of the case issued in July 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  As noted above, there are no records of treatment for the Veteran at the U.S. Naval Hospital in Naples, Italy, and the service department has indicated that there are no additional service treatment records available.  Furthermore, the RO attempted to obtain records of treatment for the Veteran's feet at the Huron Road Hospital in Cleveland, Ohio.  However the hospital has indicated that they do not have records of treatment for the Veteran's feet in 1982 or 1983.

The Board remanded the claims in May 2011 to afford the Veteran examinations to determine the etiology of any shaving related disorder, including pseudofolliculitis barbae, and flat feet.  In May, June and August 2011 notice letters, the RO informed the Veteran that he would be contacted with information regarding examinations that they were scheduling for him, and in subsequently issued May, June and August 2011 letters, the Veteran was notified of examinations scheduled for June, July and August 2011.  The Board notes that the Veteran's representative contends that the Veteran does not reside at the 1500 Street address where all his examination notification letters and the most recent SSOC were sent.  See October 2011 Written Brief Presentation.  The record indicates that the May 2011 Board remand and the May 2011 notice letter were both sent to the 15409 address in Cleveland, Ohio, and both were returned as undeliverable.  The June, July and August 2011 exam notification letters, as well as the May, June and August examination notification letters, and the September 2011 SSOC, were all sent to 1500 Street address in Cleveland, Ohio, which is his current address of record.  The record does not indicate that any of these letters were returned.  Furthermore, the record reflects that when contacted in June 2011 regarding his failure to report for the VA examination scheduled for that month, the Veteran indicated that the AMC had the wrong address and that the address used by the VA Medical Center was correct.  It was noted that the Veteran's address was being updated and the examinations were being rescheduled.  

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of regularity that attends the administrative functions of the Government is applicable and that, ordinarily, it would be presumed that the Veteran was provided with the examination notification letters and the September 2011 SSOC unless rebutted by clear evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Accordingly, the Board presumes that the Veteran received notice of his scheduled examinations, and the remand orders of the Board were complied with.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Service connection for pseudofolliculitis barbae is denied.

Service connection for pes planus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


